Exhibit 10.1

HATTERAS FINANCIAL CORP.

2015 EQUITY INCENTIVE PLAN

 

1. Establishment, Purpose and Types of Awards

Hatteras Financial Corp. (the “Company”), hereby establishes the Hatteras
Financial Corp. 2015 Equity Incentive Plan (the “Plan”). The purpose of the Plan
is to promote the long-term growth and profitability of the Company by
(i) providing key people with incentives to improve shareholder value and to
contribute to the growth and financial success of the Company through their
future services, and (ii) enabling the Company to attract, retain and reward the
best-available persons.

The Plan permits the granting of stock options (including incentive stock
options qualifying under Code section 422 and nonstatutory stock options), stock
appreciation rights, restricted stock awards, phantom stock, performance awards,
other stock-based awards, or any combination of the foregoing.

 

2. Definitions

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

(a) “Administrator” means the Board or the committee(s) or officer(s) appointed
by the Board that have authority to administer the Plan as provided in Section 3
hereof.

(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships). For this purpose, “control” shall mean ownership of 50% or more
of the total combined voting power or value of all classes of stock or interests
of the entity, or the power to direct the management and policies of the entity,
by contract or otherwise.

(c) “Award” means any stock option, stock appreciation right, stock award,
phantom stock award, performance award, or other stock-based award.

(d) “Board” means the Board of Directors of the Company.

(e) “Change in Control” means: (i) the acquisition (other than from the Company)
in one or more transactions by any Person, as defined in this Section 2(e), of
the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of 50% or more of (A) the then
outstanding shares of the securities of the Company, or (B) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Company Voting Stock”); (ii) the
closing of a sale or other conveyance of all or substantially all of the assets
of the Company; or (iii) the effective time of any merger, share exchange,
consolidation, or other business combination involving the Company if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock; provided, however, that if a Change in Control (as defined
in clauses (i), (ii) or (iii) constitutes a payment event for any Award that
constitutes “nonqualified deferred compensation” that is subject to Code section
409A, no payment will be made under that Award on account of a Change in Control
unless the event described in clause (i), (ii) or (iii) above, as applicable,
constitutes a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5). For purposes of this Section 2(e), a “Person” means any
individual, entity or group within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended, other than: employee benefit
plans sponsored or maintained by the Company and by entities controlled by the
Company or an underwriter of the Common Stock in a registered public offering.

(f) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

 

-1-



--------------------------------------------------------------------------------

(g) “Common Stock” means shares of common stock of the Company, par value of
$.001 per share.

(h) “Fair Market Value” means, with respect to a share of the Company’s Common
Stock for any purpose on a particular date, the value determined by the
Administrator in good faith. However, if the Common Stock is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and
listed for trading on a national exchange or market, “Fair Market Value” means,
as applicable, (i) either the closing price or the average of the high and low
sale price on the relevant date, as determined in the Administrator’s
discretion, quoted on the New York Stock Exchange, the American Stock Exchange,
the Nasdaq Global Select Market, or the Nasdaq Global Market; (ii) the last sale
price on the relevant date quoted on the Nasdaq Capital Market; (iii) the
average of the high bid and low asked prices on the relevant date quoted on the
Nasdaq OTC Bulletin Board Service or by the National Quotation Bureau, Inc. or a
comparable service as determined in the Administrator’s discretion; or (iv) if
the Common Stock is not quoted by any of the above, the average of the closing
bid and asked prices on the relevant date furnished by a professional market
maker for the Common Stock, or by such other source, selected by the
Administrator. If no public trading of the Common Stock occurs on the relevant
date but the shares are so listed, then Fair Market Value shall be determined as
of the last date before the relevant date on which trading of the Common Stock
did occur. For all purposes under this Plan, the term “relevant date” as used in
this Section 2(h) means either the date as of which Fair Market Value is to be
determined or the next preceding date on which public trading of the Common
Stock occurs, as determined in the Administrator’s discretion.

(i) “Grant Agreement” means a written document, including an electronic writing
acceptable to the Administrator, memorializing the terms and conditions of an
Award granted pursuant to the Plan and which shall incorporate the terms of the
Plan.

(i) “Manager” means the person or persons, if any, appointed or employed by or
contracted with the Company from time to time and responsible for directing or
performing day-to-day business affairs or operations of the Company, including
any person or persons to whom the Manager subcontracts any of such functions.
The initial Manager is Atlantic Capital Advisors LLC.

 

3. Administration

(a) Administration of the Plan. The Plan shall be administered by the Board or
by such committee or committees as may be appointed by the Board from time to
time. To the extent allowed by applicable state law, the Board by resolution may
authorize an officer or officers to grant Awards (other than stock Awards) to
other officers and employees of the Company and its Affiliates, and, to the
extent of such authorization, such officer or officers shall be the
Administrator.

(b) Powers of the Administrator. The Administrator shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole and absolute discretion, to grant Awards under the Plan, prescribe Grant
Agreements evidencing such Awards and establish programs for granting Awards.

The Administrator shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (i) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (ii) determine the types of
Awards to be granted; (iii) determine the number of shares to be covered by or
used for reference purposes for each Award; (iv) impose such terms, limitations,
restrictions and conditions upon any such Award as the Administrator shall deem
appropriate; (v) modify, amend, extend or renew outstanding Awards, or accept
the surrender of outstanding Awards and substitute new Awards (provided however,
that, except as provided in Section 6 or 7(d) of the Plan, any modification that
would materially adversely affect any outstanding Award shall not be made
without the consent of the holder); (vi) accelerate or otherwise change the time
in which an Award may be exercised or becomes payable and to waive or

 

-2-



--------------------------------------------------------------------------------

accelerate the lapse, in whole or in part, of any restriction or condition with
respect to such Award following the death, disability, retirement or involuntary
termination of employment or service of the participant (as determined by the
Administrator) or, as provided in Section 7, upon a Change in Control of the
Company or, in the case of a participant employed by the Manager, a termination
of the Company’s management agreement; (vii) establish objectives and
conditions, if any, for earning Awards and determining whether Awards will be
paid with respect to a performance period; and (viii) for any purpose, including
but not limited to, qualifying for preferred tax treatment under foreign tax
laws or otherwise complying with the regulatory requirements of local or foreign
jurisdictions, to establish, amend, modify, administer or terminate sub-plans,
and prescribe, amend and rescind rules and regulations relating to such
sub-plans.

The Administrator shall have full power and authority, in its sole and absolute
discretion, to administer, construe and interpret the Plan, Grant Agreements and
all other documents relevant to the Plan and Awards issued thereunder, to
establish, amend, rescind and interpret such rules, regulations, agreements,
guidelines and instruments for the administration of the Plan and for the
conduct of its business as the Administrator deems necessary or advisable, and
to correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent the Administrator shall
deem it desirable to carry it into effect.

Except for adjustments as provided in Section 7(d) of the Plan, neither the
Board nor the Administrator shall have the authority to take any of the
following actions, unless the shareholders of the Company have approved such an
action within twelve (12) months prior to such an event: (i) the reduction of
the exercise price of any outstanding stock option or stock appreciation right
under the Plan; (ii) the cancellation of any outstanding stock option or stock
appreciation right under the Plan and the grant in substitution therefor of
(1) a new stock option or stock appreciation right under the Plan or another
equity plan of the Company covering the same or a different number of shares of
Common Stock, (2) a restricted stock Award (including a share bonus), (3) an
other stock-based Award, (4) a phantom stock Award, (5) a performance award,
(6) cash and/or (7) other valuable consideration (as determined by the Board, in
its sole discretion); or (iii) any other action that is treated as a repricing
under generally accepted accounting principles.

(c) Non-Uniform Determinations. The Administrator’s determinations under the
Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the Grant Agreements evidencing such Awards) need not be uniform
and may be made by the Administrator selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

(d) Limited Liability. To the maximum extent permitted by law, no member of the
Administrator shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder.

(e) Indemnification. To the maximum extent permitted by law and by the Company’s
charter and by-laws, the members of the Administrator shall be indemnified by
the Company in respect of all their activities under the Plan.

(f) Effect of Administrator’s Decision. All actions taken and decisions and
determinations made by the Administrator on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Administrator’s
sole and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Company, its shareholders, any participants in the Plan
and any other employee, consultant, or director of the Company, and their
respective successors in interest.

 

-3-



--------------------------------------------------------------------------------

4. Shares Available for the Plan; Maximum Awards

Subject to adjustments as provided in Section 7(d) of the Plan, the shares of
Common Stock that may be issued with respect to Awards granted under the Plan
shall not exceed an aggregate of 1,500,000 shares of Common Stock. All of such
shares of Common Stock shall be available for issuance as incentive stock
options to qualify under Code section 422. The Company shall reserve such number
of shares for Awards under the Plan, subject to adjustments as provided in
Section 7(d) of the Plan. If any Award, or portion of an Award, under the Plan
is cancelled, forfeited, expires or terminates without the issuance of shares of
Common Stock or is settled in cash without delivery of shares of Common Stock,
then the shares subject to such Award shall thereafter, to the extent of such
cancellation, expiration, forfeiture, termination or cash settlement, be
available for further Awards under the Plan. In the event that (i) any stock
option granted under the Plan is exercised through the tendering of shares of
Common Stock (either actually or by attestation) or by the withholding of shares
of Common Stock by the Company or (ii) withholding tax liabilities resulting
from any Award are satisfied by the withholding of shares of Common Stock, then
the number of shares tendered or withheld shall not be available for further
Awards under the Plan. If Common Stock is issued in settlement of a stock
appreciation right (“SAR”), then the number of shares of Common Stock available
for further Awards under the Plan shall be reduced by the number of shares of
Common Stock for which the SAR was exercised rather than the number of shares of
Common Stock issued in settlement of the SAR.

Subject to adjustments as provided in Section 7(d) of the Plan, the maximum
number of shares of Common Stock subject to Awards of any combination that may
be granted during any one fiscal year of the Company to any one individual under
this Plan shall be limited to 150,000 shares or, in the case of an individual
who is a member of the Board but who is not an employee of the Company, the
Manager or an Affiliate of the Company of the Manager, 25,000 shares in any
fiscal year. Such per-individual limit shall not be adjusted to effect a
restoration of shares of Common Stock with respect to which the related Award is
terminated, surrendered or canceled. Two or more Awards that are granted in
tandem shall be treated as a single award for purposes of this paragraph.

 

5. Participation

Participation in the Plan shall be open to all employees, officers, and
directors of, and other individuals providing bona fide services to or for, the
Company, the Manager or of any Affiliate of the Company or the Manager, as may
be selected by the Administrator from time to time. The Administrator may also
grant Awards to individuals in connection with hiring, retention or otherwise,
prior to the date the individual first performs services for the Company or an
Affiliate, provided that such Awards shall not become vested or exercisable, and
no shares shall be issued to such individual, prior to the date the individual
first commences performance of such services.

 

6. Awards

The Administrator, in its sole discretion and consistent with the terms of the
Plan, establishes the terms of all Awards granted under the Plan. Awards may be
granted individually or in tandem with other types of Awards, concurrently with
or with respect to outstanding Awards. All Awards are subject to the terms and
conditions provided in the Grant Agreement and the terms and conditions provided
in the Plan.

(a) Stock Options. The Administrator may from time to time grant to eligible
participants Awards of incentive stock options as that term is defined in Code
section 422 or nonstatutory stock options; provided, however, that Awards of
incentive stock options shall be limited to employees of the Company or of any
current or hereafter existing “parent corporation” or “subsidiary corporation,”
as defined in Code sections 424(e) and (f), respectively, of the Company and any
other individuals who are eligible to receive incentive stock options under the
provisions of Code section 422. Options must have an exercise price at least
equal to Fair Market Value as of the date of grant. No stock option shall be an
incentive stock option unless so designated by the Administrator at the time of
grant or in the Grant Agreement evidencing such stock option. Subject to the
provisions of the Plan, stock options may be exercised in whole at any time or
in part from time to time at such times and in compliance with such requirements
as the Administrator shall determine. Subject to the provisions of the Plan, no
stock option shall be exercisable in full sooner than three years from the date
the stock option is granted (provided that

 

-4-



--------------------------------------------------------------------------------

stock options may vest in installments during such period of restriction);
provided that a stock option may be exercisable in full one year from the date
of grant if the stock option will become exercisable on account of the
satisfaction of performance objectives or the stock option was granted to a
member of the Board who is not an employee of the Company, the Manager or an
Affiliate of the Company or the Manager.

(b) Stock Appreciation Rights. The Administrator may from time to time grant
SARs to eligible participants. A SAR entitles the grantee to receive, subject to
the provisions of the Plan and the Grant Agreement, a payment having an
aggregate value equal to the product of (i) the excess of (A) the Fair Market
Value on the exercise date of one share of Common Stock over (B) the base price
per share specified in the Grant Agreement, times (ii) the number of shares
specified by the SAR, or portion thereof, which is exercised. The base price per
share specified in the Grant Agreement shall not be less than the Fair Market
Value on the grant date or, in the case of a SAR granted in tandem with a stock
option, the exercise price of the related stock option. No SAR shall have a term
longer than ten years’ duration. Subject to the provisions of the Plan, SARs may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine.
Subject to the provisions of the Plan, no SAR shall be exercisable in full
sooner than three years from the date the SAR is granted (provided that SARs may
vest in installments during such period of restriction); provided that a SAR may
be exercisable in full one year from the date of grant if the SAR will become
exercisable on account of the satisfaction of performance objectives or the SAR
was granted to a member of the Board who is not an employee of the Company, the
Manager or an Affiliate of the Company or the Manager. Payment by the Company of
the amount receivable upon any exercise of a SAR may be made by the delivery of
Common Stock or cash, or any combination of Common Stock and cash, as determined
in the sole discretion of the Administrator. If upon settlement of the exercise
of a SAR a grantee is to receive a portion of such payment in shares of Common
Stock, the number of shares shall be determined by dividing such portion by the
Fair Market Value of a share of Common Stock on the exercise date. No fractional
shares shall be used for such payment and the Administrator shall determine
whether cash shall be given in lieu of such fractional shares or whether such
fractional shares shall be eliminated.

(c) Stock Awards. The Administrator may from time to time grant Awards of
restricted Common Stock to eligible participants in such amounts and on such
terms and conditions as it shall determine; provided, however, that no such
Award shall be earned or vested in full sooner than three years from the date of
its grant (provided that Awards of restricted stock may be earned or vested in
installments during such period of restriction) except that an Award of
restricted stock may be earned or vested in full one year from the date of its
grant if the Award will become vested or will be earned on account of the
satisfaction of performance objectives or if the Award was granted to a member
of the Board who is not an employee of the Company, the Manager or an Affiliate
of the Company or the Manager. Prior to their forfeiture, a participant will
have all rights of a shareholder with respect to restricted shares of Common
Stock, including the right to receive dividends and vote the shares; provided,
however, that (i) if the restricted shares of Common Stock will not become
vested and transferable solely on account of continued employment or service,
dividends payable on the shares shall be accumulated and paid, without interest,
when and to the extent that the underlying Award becomes vested and
transferable, (ii) the participant may not sell, transfer, pledge, exchange or
otherwise dispose of shares of restricted Common Stock before they become
transferable in accordance with the Plan and the Grant Agreement, (iii) the
Company may retain custody of any certificates evidencing the shares of
restricted Common Stock and (iv) the participant may be required to deliver a
stock power, endorsed in blank, with respect to such shares.

(d) Phantom Stock. The Administrator may from time to time grant Awards to
eligible participants denominated in stock-equivalent units (“phantom stock”) in
such amounts and on such terms and conditions as it shall determine; provided,
however, that no phantom stock Award shall be earned or vested in full sooner
than three years from the date of its grant (provided that phantom stock Awards
may be earned or vested in installments during such period of restriction)
except that a phantom stock Award may be earned or vested in full one year from
the date of its grant if the Award will become vested or will be earned on
account of the satisfaction of performance objectives or if the phantom stock
was granted to a member of the Board who is not an employee of the Company, the
Manager or an Affiliate of the Company or the Manager. Phantom stock units
granted to a participant shall be credited to a bookkeeping

 

-5-



--------------------------------------------------------------------------------

reserve account solely for accounting purposes and shall not require a
segregation of any of the Company’s assets. An Award of phantom stock may be
settled in Common Stock, in cash, or in a combination of Common Stock and cash,
as determined in the sole discretion of the Administrator. Except as otherwise
provided in the applicable Grant Agreement, the grantee shall not have the
rights of a shareholder with respect to any shares of Common Stock represented
by a phantom stock unit solely as a result of the grant of a phantom stock unit
to the grantee. If the phantom stock Award does not vest solely on account of
continued employment or service, the Grant Agreement shall provide that any
dividend equivalent rights with respect to the phantom stock Award shall be
accumulated and paid, without interest, only when and to the extent that the
phantom stock Award vests.

(e) Performance Awards. The Administrator may, in its discretion, grant
performance awards which become payable on account of attainment of one or more
performance goals established by the Administrator. Performance awards may be
paid by the delivery of Common Stock or cash, or any combination of Common Stock
and cash, as determined in the sole discretion of the Administrator.
Notwithstanding anything to the contrary herein, certain awards granted under
this Section 6(e) may be granted in a manner which is intended to be deductible
by the Company under Section 162(m) of the Code (or any successor section
thereto) (“Performance-Based Awards”). A participant’s Performance-Based Award
shall be determined based on the attainment of written performance goals
approved by the Administrator for a performance period established by the
Administrator (i) while the outcome for that performance period is substantially
uncertain and (ii) no more than 90 days after the commencement of the
performance period to which the performance goal relates or, if less, the number
of days which is equal to 25 percent of the relevant performance period. The
performance goals, which must be objective, shall be based upon one or more of
the following criteria: (i) consolidated earnings before or after taxes
(including earnings before interest, taxes, depreciation and amortization);
(ii) net income; (iii) operating income; (iv) comprehensive income or
comprehensive income per share; (v) earnings per share; (vi) book value per
share; (vii) core earnings or core earnings per share, (viii) return on
shareholders’ equity; (ix) expense management; (x) return on investment;
(xi) total return or total shareholder return; (xii) improvements in capital
structure; (xiii) profitability of an identifiable business unit or product;
(xiv) maintenance or improvement of profit or operating margins; (xv) stock
price; (xvi) revenues or sales; (xvii) costs; (xviii) cash flow, cash flow per
share, funds from operations, funds from operations per share or similar
measure; (xix) return on assets; (xx) gross or net profit; (xxi) dividends paid
or payable; (xxii) cash or funds available for distribution, including on an
adjusted or on a per share basis. The foregoing criteria may relate to the
Company, one or more of its Affiliates or one or more of its or their divisions
or units, or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to prior years for the Company, one or more peer group
companies or indices, or any combination thereof, all as the Administrator shall
determine. In addition, to the degree consistent with Section 162(m) of the Code
(or any successor section thereto), the performance goals may be calculated
without regard to extraordinary items. The Administrator shall determine
whether, with respect to a performance period, the applicable performance goals
have been met with respect to a given participant and, if they have, shall so
certify and ascertain the amount of the applicable Performance-Based Award. No
Performance-Based Awards will be paid for such performance period until such
certification is made by the Administrator. The amount of the Performance-Based
Award actually paid to a given Participant may be less than the amount
determined by the applicable performance goal formula, at the discretion of the
Administrator. The amount of the Performance-Based Award determined by the
Administrator for a performance period shall be paid to the participant at such
time as determined by the Administrator in its sole discretion after the end of
such performance period; provided, however, that a participant may, if and to
the extent permitted by the Board and consistent with the provisions of
Sections 162(m) and 409A of the Code, elect to defer payment of a
Performance-Based Award.

(f) Other Stock-Based Awards. The Administrator may from time to time grant
other stock-based awards to eligible participants in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine;
provided, however, that no other stock-based award shall be earned or vested in
full sooner than three years from the date of its grant (provided that other
stock-based awards may be earned or vested in installments during such period of
restriction) except that an other stock-based award may be

 

-6-



--------------------------------------------------------------------------------

earned or vested in full one year from the date of its grant if the Award will
become vested or will be earned on account of the satisfaction of performance
objectives or if the other stock-based award was granted to a member of the
Board who is not an employee of the Company, the Manager or an Affiliate of the
Company or the Manager. Other stock-based awards may be denominated in cash, in
Common Stock or other securities, in stock-equivalent units, in stock
appreciation units, in securities or debentures convertible into Common Stock,
or in any combination of the foregoing and may be paid in Common Stock or other
securities, in cash, or in a combination of Common Stock or other securities and
cash, all as determined in the sole discretion of the Administrator.

 

7. Miscellaneous

(a) Withholding of Taxes. Grantees and holders of Awards shall pay to the
Company or its Affiliate, or make provision satisfactory to the Administrator
for payment of, any taxes required to be withheld in respect of Awards under the
Plan no later than the date of the event creating the tax liability. The Company
or its Affiliate may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to the grantee or holder
of an Award. In the event that payment to the Company or its Affiliate of such
tax obligations is made in shares of Common Stock, such shares shall be valued
at Fair Market Value on the applicable date for such purposes and shall not
exceed in amount the minimum statutory tax withholding obligation.

(b) Loans. To the extent otherwise permitted by law, the Company or its
Affiliate may make or guarantee loans to grantees to assist grantees in
exercising Awards and satisfying any withholding tax obligations.

(c) Transferability. Except as otherwise determined by the Administrator, and in
any event in the case of an incentive stock option or a stock appreciation right
granted with respect to an incentive stock option, no Award granted under the
Plan shall be transferable by a grantee otherwise than by will or the laws of
descent and distribution. Unless otherwise determined by the Administrator in
accord with the provisions of the immediately preceding sentence, an Award may
be exercised during the lifetime of the grantee, only by the grantee or, during
the period the grantee is under a legal disability, by the grantee’s guardian or
legal representative. Shares of Common Stock acquired upon the exercise of a
stock option or a SAR cannot be transferred or sold before the earlier of the
first anniversary of the date on which the stock option or SAR was exercised or
the first day on which the participant is not employed by, or providing services
to, the Company, the Manager or an Affiliate of the Company or the Manager.
Shares of Common Stock acquired under Awards other than stock options and SARs
cannot be transferred or sold before the earlier of the first anniversary of the
date on which the Common Stock was issued to the participant or the first day on
which the participant is not employed by, or providing services to, the Company,
the Manager or an Affiliate of the Company or the Manager.

(d) Adjustments for Corporate Transactions and Other Events.

 

  (i) Stock Dividend, Stock Split and Reverse Stock Split. In the event of a
stock dividend of, or stock split or reverse stock split affecting, the Common
Stock, (A) the maximum number of shares of such Common Stock as to which Awards
may be granted under this Plan and the maximum number of shares with respect to
which Awards may be granted during any one fiscal year of the Company to any
individual, as provided in Section 4 of the Plan, and (B) the number of shares
covered by and the exercise price and other terms of outstanding Awards, shall,
without further action of the Board, be adjusted to reflect such event. The
Administrator may make adjustments, in its discretion, to address the treatment
of fractional shares and fractional cents that arise with respect to outstanding
Awards as a result of the stock dividend, stock split or reverse stock split.

 

-7-



--------------------------------------------------------------------------------

  (ii) Non-Change in Control Transactions. Except with respect to the
transactions set forth in Section 7(d)(i), in the event of any change affecting
the Common Stock, the Company or its capitalization, by reason of a spin-off,
split-up, dividend, recapitalization, merger, consolidation or share exchange,
other than any such change that is part of a transaction resulting in a Change
in Control of the Company, the Administrator, in its discretion and without the
consent of the holders of the Awards, may make (A) appropriate adjustments to
the maximum number and kind of shares reserved for issuance or with respect to
which Awards may be granted under the Plan, in the aggregate and with respect to
any individual during any one fiscal year of the Company, as provided in
Section 4 of the Plan; and (B) any adjustments in outstanding Awards, including
but not limited to modifying the number, kind and price of securities subject to
Awards.

 

  (iii) Change in Control Transactions. In the event of any transaction
resulting in a Change in Control of the Company, the Administrator, in its
discretion and without the need for a holder’s consent, may provide that
outstanding stock options and other Awards that are payable in or convertible
into Common Stock under this Plan will be assumed by, or replaced with a
substitute award granted by, the surviving entity in the Change in Control. Such
assumed or substitute award shall be of the same type as the original Award. The
assumed or substitute award shall have a value as of the Change in Control that
is substantially equal to the value of the original Award (or the difference
between Fair Market Value and exercise price in the case of stock options and
stock appreciation rights) as determined by the Administrator. Any Award that is
not assumed or replaced with a substitute award in accordance with the preceding
sentences shall be terminated. In the event of such termination, (A) the
outstanding stock options and other Awards that will terminate upon the
effective time of the Change in Control shall become fully vested immediately
before the effective time of the Change in Control, and (B) the holders of stock
options and other Awards under the Plan will be permitted, immediately before
the Change in Control, to exercise or convert all portions of such stock options
or other Awards under the Plan that are then exercisable or convertible or which
become exercisable or convertible upon or prior to the effective time of the
Change in Control.

 

  (iv) Unusual or Nonrecurring Events. The Administrator is authorized to make,
in its discretion and without the consent of holders of Awards, adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events affecting the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Administrator determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

(e) Substitution of Awards in Mergers and Acquisitions. Awards may be granted
under the Plan from time to time in substitution for awards held by employees,
officers, consultants or directors of entities who become or are about to become
employees, officers, consultants or directors of the Company or an Affiliate as
the result of a merger or consolidation of the employing entity with the Company
or an Affiliate, or the acquisition by the Company or an Affiliate of the assets
or stock of the employing entity. The terms and conditions of any substitute
Awards so granted may vary from the terms and conditions set forth herein to the
extent that the Administrator deems appropriate at the time of grant to conform
the substitute Awards to the provisions of the awards for which they are
substituted.

(f) Termination, Amendment and Modification of the Plan. The Board may amend or
terminate the Plan at any time; provided, however, that no amendment may
adversely impair the rights of a participant with respect to outstanding Awards
without the participant’s consent. In addition, an

 

-8-



--------------------------------------------------------------------------------

amendment will be contingent upon approval of the Company’s shareholders if such
approval is required by law or the rules of any exchange on which the Common
Stock is listed or if the amendment would (i) materially increase the benefits
accruing to participants under the Plan, (ii) materially increase the aggregate
number of shares of Common Stock that may be issued under the Plan (other than
an increase pursuant to Section 7(d)), (iii) materially modify the requirements
as to eligibility for participation in the Plan or (iv) except as provided in
Section 7(d), reduce the exercise price of an outstanding option or SAR or
permit a payment in exchange for the cancellation of an option or SAR if on the
date of payment the exercise price of the option or SAR exceeds Fair Market
Value. Except as otherwise determined by the Board, termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

(g) Non-Guarantee of Employment or Service. Nothing in the Plan or in any Grant
Agreement thereunder shall confer any right on an individual to continue in the
service of the Company or shall interfere in any way with the right of the
Company to terminate such service at any time with or without cause or notice
and whether or not such termination results in (i) the failure of any Award to
vest; (ii) the forfeiture of any unvested or vested portion of any Award; and/or
(iii) any other adverse effect on the individual’s interests under the Plan.

(h) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.

(i) Governing Law. The validity, construction and effect of the Plan, of Grant
Agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Administrator relating to the Plan or
such Grant Agreements, and the rights of any and all persons having or claiming
to have any interest therein or thereunder, shall be determined exclusively in
accordance with applicable federal laws and the laws of the State of North
Carolina, without regard to its conflict of laws principles.

(j) 409A Savings Clause. The Plan and all Awards granted hereunder are intended
to comply with, or otherwise be exempt from, Code section 409A. The Plan and all
Awards granted under the Plan shall be administered, interpreted, and construed
in a manner consistent with that intent and to avoid the imposition of
additional taxes under Code section 409A(a)(1)(B). Should any provision of the
Plan, any Award Agreement, or any other agreement or arrangement contemplated by
the Plan be found not to comply with, or otherwise be exempt from, the
provisions of Code section 409A, such provision shall be modified and given
effect (retroactively if necessary), in the sole discretion of the
Administrator, and without the consent of the holder of the Award, in such
manner as the Administrator determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Code section 409A. Notwithstanding
anything in the Plan to the contrary, in no event shall the Administrator
exercise its discretion to accelerate the payment or settlement of an Award
where such payment or settlement constitutes deferred compensation within the
meaning of Code section 409A unless, and solely to the extent, that such
accelerated payment or settlement is permissible under Treasury Regulation
section 1.409A-3(j)(4) or any successor provision.

(k) Effective Date; Termination Date. The Plan is effective as of the date on
which the Plan is adopted by the Board, subject to approval of the shareholders
within twelve months before or after such date. No Award shall be granted under
the Plan after the close of business on the day immediately preceding the tenth
anniversary of the effective date of the Plan, or if earlier, the tenth
anniversary of the date this Plan is approved by the shareholders. Subject to
other applicable provisions of the Plan, all Awards made under the Plan prior to
such termination of the Plan shall remain in effect until such Awards have been
satisfied or terminated in accordance with the Plan and the terms of such
Awards.

 

-9-



--------------------------------------------------------------------------------

PLAN APPROVAL

Date Approved by the Board: March 17, 2015

Date Approved by the Shareholders: May 6, 2015

 

-10-